Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
                                                       Examiner’s Amendment
1. 	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
2.	Authorization for this examiner’s amendment was given in a telephone interview with Attorney John F. Griffith Reg. No. 44,137 on 05/23/2022.

A.	Amend the claims as the following:
 1.            (Currently amended) A system comprising:
                one or more processors; and
                a database system implemented using a server system 
identifying an assessment definition for an assessment for a user, the assessment definition identifying, for an interface, a plugin and a handler, the handler configurable to validate user responses using at least one of data or metadata;
obtaining, via the interface, at least one of data or metadata pertaining to a user response to a corresponding challenge task via the plugin;
providing, to a service external to the database system, the handler and the user response;
processing an indication, received from the service, that the user response is correct;
determining, using the handler and based at least in part on a result of processing the indication, that the at least one of the data or metadata indicates that the user response is correct;
updating aggregated challenge task results based at least in part on a result of the determining that the at least one of the data or metadata indicates that the user response is correct; and
                assessing knowledge of the user based at least in part on the aggregated challenge task results.


B. 	The following is an examiner’s statement of reasons for allowance:
As to claims 1, 8, 14, the prior art taught by Bates( US 6721721 B1) and  Boaz(  do not teach on render obvious the limitations recited in claims 1, 8, 14, when taken in the context of the claims as a whole determine which of the internal notifications qualify at a given time to be communicated externally to the group of users, wherein only the internal notifications that are visible qualify; when multiple ones of the internal notifications qualify at the given time, generate a general notification to be communicated to the group of users; when only a single one of the internal notifications qualifies at the given time, generate an individual notification to be communicated to the group of users;  monitor the notification queue for any urgent notifications; and  generate an urgent individual notification when an urgent notification is present as recited in the independent claims 1, 8, 14. Moreover, evidence for modifying the prior art teachings by one of ordinary skill level in the art was not uncovered so as to result in the invention as recited in claims 1, 8, 14. 
C.        Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 
                                                                                 Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LECHI TRUONG whose telephone number is ( 571) 272-3767.  The examiner can normally be reached on 10-8PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor,   SAM SOUGH can be reached on ( 571) 272-6799   . The fax phone number for the organization where this application or proceeding is assigned is 703-872-9306.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR of Public PAIP. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIP system, contact the Electronic Business Center (EBC) at 866-217-9197(toll-free).
/LECHI TRUONG/Primary Examiner, Art Unit 2194